Citation Nr: 0413605	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-02 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, 
including asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, denying entitlement 
to service connection for a lung disorder due to asbestos 
exposure.  Pursuant to his request, the veteran was afforded 
an RO hearing in May 2003, a transcript of which is on file.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
veteran of any further action required on his part.  


REMAND

Initially, the Board finds that this is a different claim 
than those claims for respiratory disorders adjudicated in 
August 1992, and September 1999.  Hence, the Board concurs 
with the RO's decision to handle this matter on a de novo 
basis.

Unfortunately, however, in this case, the notice provided to 
the veteran under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
to include notice addressing the division of responsibility 
between VA and the appellant with respect to the retrieval of 
Federal and/or non-Federal records, is inadequate.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(c) (2003); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  The 
Board finds that the September 2001 letter to the veteran 
fails to meet this standard because it failed to specifically 
identify whether the veteran or VA is responsible for 
securing evidence which would establish a nexus between any 
current disorder and the appellant's military service.  In 
light of this deficiency the RO must now also address whether 
the veteran has been prejudiced by VA's issuance of a 
complete and fully informative VCAA notice outside the 
chronological sequence set forth by applicable statute and 
regulation.  

As well, it is apparent that the veteran has been in receipt 
of disability benefits for some time from the Social Security 
Administration (SSA), but it is not shown on what basis those 
benefits were awarded or continued, and no attempt has been 
made to date to obtain pertinent records from the SSA.  

Accordingly, the matter in question is REMANDED to the RO for 
the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate his 
claim to reopen for a lung disorder, 
including that due to asbestos exposure.  
The veteran must be notified what portion 
of that evidence, to include nexus 
evidence, VA will secure, and what 
portion he himself must submit.  The RO 
should advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that the veteran 
provides sufficient identifying 
information and written authorization.  
Finally, the RO must address whether the 
veteran has been prejudiced by the VA's 
issuance of this notice outside the 
chronological sequence set forth in the 
above-cited statutes and regulation.

2.  The RO should attempt to obtain any 
and all records utilized by the SSA with 
respect to any claim by the veteran for 
disability benefits from that agency.  
Efforts to obtain these Federal records 
must continue until they are obtained or 
it is determined by the RO that it is 
reasonably certain that such records do 
not exist or efforts to obtain same would 
be futile.  Once obtained, such records 
must then be added to the claims folder.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  Such 
consideration should be undertaken on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


